460 F.2d 1063
Fred CHERRY and Alan CHARMATZ, Plaintiffs-Appellants,v.The POSTMASTER GENERAL OF the UNITED STATES, Defendant-Appellee.
No. 549, Docket 71-2037.
United States Court of Appeals,Second Circuit.
Argued June 5, 1972.Decided June 9, 1972.

Fred Cherry, Alan Charmatz, pro se.
Gerald A. Rosenberg, Asst. U. S. Atty.  (Whitney North Seymour, Jr., U. S. Atty. for Southern District of New York, and T. Gorman Reilly, Asst. U. S. Atty., of counsel), for defendant-appellee.
Before FRIENDLY, Chief Judge, and LUMBARD and MULLIGAN, Circuit Judges.
PER CURIAM:


1
The order is affirmed on the basis of Judge Gurfein's well-considered opinion. 332 F. Supp. 785 (S.D.N.Y.1971).